Slip-Op. 99 - 4
           UNITED STATES COURT OF INTERNATIONAL TRADE
               BEFORE:   RICHARD W. GOLDBERG, JUDGE

                                   
MITA COPYSTAR AMERICA, INC.,       
                                   
                    Plaintiff,     
                                   
               v.                             Court No. 93-03-00159
                                   
UNITED STATES,                     
                                   
                    Defendant.     
                                   

                      AMENDED JUDGMENT ORDER

     In accordance with the decision (November 6, 1998) and mandate
(December 28, 1998) of the United States Court of Appeals for the
Federal Circuit, Appeal No. 98-1203, reversing this Court’s
decision in Mita Copystar America v. United States, 21 CIT __, 994
F. Supp. 393, Slip Op. 98-2 (January 9, 1998) ("Mita"), it is
hereby

     ORDERED that this Court’s Opinion and Order in Mita, holding
that Customs properly classified toner cartridges under HTSUS
subheading 3707.90.30, is vacated; and it is further

     ORDERED that Customs shall reliquidate the aforementioned
subject merchandise under HTSUS subheading 9009.90.00 as "parts and
accessories of electrostatic photocopying apparatus," in accordance
with the Federal Circuit’s decision and mandate. Customs shall
refund all excess duties paid with interest as provided by law.




                                                  JUDGE

Date:     January 6, 1999
          New York, New York